DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. Applicant’s argue that Do et al. do not teach “the outer side has a first region with a substantially sinusoidal contour profile, and the outer side has a second region with a second contour profile, which is different from the first contour profile and is formed such that the winding surface in a circumferential direction is lengthened with respect to a winding surface of a pole shoe with an outer surface extending exclusively substantially sinusoidally.”. Examiner disagrees since Do et al. teaches Applicant’s currently claimed limitations, see below annotated illustration.  Do et al. has a pole shoe with a curvature, same as Applicants.  

    PNG
    media_image1.png
    792
    845
    media_image1.png
    Greyscale


Also, as Do et al. teaches that their structure and shape of the pole shoe fulfills the limitations “such that the winding surface in a circumferential direction is lengthened with respect to a winding surface of a pole shoe with an outer surface extending exclusively substantially sinusoidally” – because if the pole show would have been shaped as shown by R1, then there would have been less space for the windings. Clearly by having the poleshoe in the shape as shown by R2, it increases the space allowed for windings (see annotated Fig 2 below). 
    PNG
    media_image2.png
    820
    800
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    735
    644
    media_image3.png
    Greyscale

.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 14-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Do et al. (US 2016/0149445).
	Regarding claim 1, Do et al. discloses:
A pole shoe for bounding a winding surface of a rotor that is rotatable about an axis of rotation (abstract, Figs 1-2), 
wherein the pole shoe (33, Fig 2) is connectable to a pole web (by 31) of the rotor, comprising: 
an outer side (by numeral 61) of the pole shoe (33) facing away from the pole web (31) in a connected condition, 
wherein the outer side has a first region (by 51) with a substantially sinusoidal contour profile, and 
the outer side has a second region (by numeral 33) with a second contour profile, 


Regarding claim 2/1, Do et al. discloses wherein the pole shoe is connectable to a radially outer end of the pole web (Fig 2 shows it is connectable). 

Regarding claim 3/1, Do et al. discloses wherein the pole shoe tapers along the circumferential direction (by 62, Fig 2). 

Regarding claim 4/1, Do et al. discloses wherein an overall contour profile of the outer side of the pole shoe is configured to be substantially continuously differentiable (Fig 2). 

Regarding claim 5/1, Do et al. discloses wherein the overall contour profile of the outer side of the pole shoe at a transition from the first region to the second region is configured to be substantially continuously differentiable (Fig 2). 

Regarding claim 14/1, Do et al. discloses, wherein the pole shoe is a pole shoe of an electric machine (abstract). 



Regarding claim 16/15, Do et al. discloses wherein the electric machine is an electrically excited synchronous machine (abstract). 
Regarding claim 17, Do et al. discloses A vehicle, comprising an electric machine according to claim 15 (para 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US 2016/0149445) in view of Muller (US 4398134).  
Regarding claim 6/1, Do et al. do not disclose wherein the second region has a substantially rectilinear second contour profile. 
Muller teaches an apparatus wherein the second region 54, Fig 5) has a substantially rectilinear second contour profile (by 61, abstract), for the purpose of providing a torque-revolution characteristic representing an extreme of uniformity, while still permitting a stator pole gap which is comparatively wide with respect to the arc covered by the stator pole shoe.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Do et al. wherein the second region has a substantially rectilinear second contour profile, as Muller teaches.
The motivation to do so is that it would allow one to provide a torque-revolution characteristic representing an extreme of uniformity, while still permitting a stator pole 

Regarding claim 7/1, Do et al. do not disclose wherein the second contour profile has at least one curvature. 
Muller teaches an apparatus wherein the second contour profile has at least one curvature(by 50,52,other places in Fig 5, abstract), for the purpose of providing a torque-revolution characteristic representing an extreme of uniformity, while still permitting a stator pole gap which is comparatively wide with respect to the arc covered by the stator pole shoe.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Do et al. wherein the second contour profile has at least one curvature, as Muller teaches.
The motivation to do so is that it would allow one to provide a torque-revolution characteristic representing an extreme of uniformity, while still permitting a stator pole gap which is comparatively wide with respect to the arc covered by the stator pole shoe (C2 ll 65- C2 ll 3 of Muller).

Regarding claim 8/7, Do et al. do not disclose wherein the second contour profile has at least one curvature. 
Muller teaches an apparatus wherein the second contour profile is a concave curvature (by 50,52,other places in Fig 5, abstract), for the purpose of providing a torque-revolution characteristic representing an extreme of uniformity, while still 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Do et al. wherein the second contour profile is a concave curvature, as Muller teaches.
The motivation to do so is that it would allow one to provide a torque-revolution characteristic representing an extreme of uniformity, while still permitting a stator pole gap which is comparatively wide with respect to the arc covered by the stator pole shoe (C2 ll 65- C2 ll 3 of Muller).
 
Regarding claim 9/1, Do et al. do not disclose wherein the first region extends across at least 2/3 of a width of the outer side along the circumferential direction. 
Muller teaches an apparatus wherein the first region extends across at least 2/3 of a width of the outer side along the circumferential direction (by 41, in Fig 5), for the purpose of providing a torque-revolution characteristic representing an extreme of uniformity, while still permitting a stator pole gap which is comparatively wide with respect to the arc covered by the stator pole shoe.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Do et al. wherein the first region extends across at least 2/3 of a width of the outer side along the circumferential direction, as Muller teaches.
The motivation to do so is that it would allow one to provide a torque-revolution characteristic representing an extreme of uniformity, while still permitting a stator pole 

Regarding claim 10/1, Do et al. do not disclose wherein the first region extends across one of 3/4, 4/5, or 6/7 of a width of the outer side along the circumferential direction. 
Muller teaches an apparatus wherein the first region extends across one of 3/4, 4/5, or 6/7 of a width of the outer side along the circumferential direction (by 41, in Fig 5), for the purpose of providing a torque-revolution characteristic representing an extreme of uniformity, while still permitting a stator pole gap which is comparatively wide with respect to the arc covered by the stator pole shoe.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Do et al. wherein the first region extends across one of 3/4, 4/5, or 6/7 of a width of the outer side along the circumferential direction, as Muller teaches.
The motivation to do so is that it would allow one to provide a torque-revolution characteristic representing an extreme of uniformity, while still permitting a stator pole gap which is comparatively wide with respect to the arc covered by the stator pole shoe (C2 ll 65- C2 ll 3 of Muller).

Regarding claim 11/1, Do et al. do not disclose wherein the outer side at one end of the pole shoe which is facing toward a further pole shoe neighboring the pole shoe has a third region with a third contour profile. 

Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Do et al. wherein the outer side at one end of the pole shoe which is facing toward a further pole shoe neighboring the pole shoe has a third region with a third contour profile, as Muller teaches.
The motivation to do so is that it would allow one to provide a torque-revolution characteristic representing an extreme of uniformity, while still permitting a stator pole gap which is comparatively wide with respect to the arc covered by the stator pole shoe (C2 ll 65- C2 ll 3 of Muller).

Regarding claim 12/11, Do et al. do not disclose wherein the third contour profile has a convex curvature. 
Muller teaches an apparatus wherein the third contour profile has a convex curvature (by 54, 44B, in Fig 5), for the purpose of providing a torque-revolution characteristic representing an extreme of uniformity, while still permitting a stator pole gap which is comparatively wide with respect to the arc covered by the stator pole shoe.

The motivation to do so is that it would allow one to provide a torque-revolution characteristic representing an extreme of uniformity, while still permitting a stator pole gap which is comparatively wide with respect to the arc covered by the stator pole shoe (C2 ll 65- C2 ll 3 of Muller).

Regarding claim 13/11, Do et al. discloses wherein the outer side is connected to an inner side of the pole shoe, facing toward the pole web, by the third contour profile (circumferential end of tip by 62, Fig 2). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834